Per curiam,

the mistake of a surveyor in describing or laying down the boundaries of the land patented, should not prejudice the patentee, if the jury are satisfied that the marked line was the true one, although the distances *274thereof will not correspond with the. distances in the patent — therefore in the present case, the jury may consider whether there is suiiicient evidence to satisfy them, that this dotted line was (he real boundary, though not truly described in the patent j and if they think, so, then to find for the Plaintiff. The eourt then recapitulated the circumstances above mentioned, as affording a proof of this being the. true line, rather than the other, and the jury under their direction found for the Plaintiff.
Note. — Vide note to Bradford v. Hill, ante 22.